DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    HERITAGE PROPERTY & CASUALTY INSURANCE COMPANY,
                        Appellant,

                                     v.

 ACC MASTERCRAFT ROOFING CONTRACTORS, INC. a/a/o VILLAS
       DE TUSCANY CONDOMINIUM ASSOCIATION, INC.,
                       Appellee.

                              No. 4D22-0483

                              [August 3, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Sandra Perlman, Judge; L.T. Case No.
CACE21-5252.

  George A. Vaka and Nancy A. Lauten of Vaka Law Group, Tampa, for
appellant.

   Garrett William Haakon Clifford of Vishio Forry PLLC, Naples, and
Matthew F. Watkins of Kirwan, Spellacy, Danner, Watkins & Brownstein
P.A., Naples, for appellee.

PER CURIAM.

  Affirmed. See Merrick Preserve Condo. Ass’n, Inc. v. Cypress Prop. &
Cas. Ins. Co., 315 So. 3d 45, 50 (Fla. 4th DCA 2021).

GROSS, MAY and LEVINE, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.